NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DOROTHY S. TOWNE, ESQ., D/B/A      )
DOTTIE TOWNE, ATTORNEY AT          )
LAW,                               )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D18-4629
                                   )
VAKA LAW GROUP, P.L.,              )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 2, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Martha J. Cook, Judge.

Roy D. Wasson of Wasson & Associates,
Chartered, Miami; and Dorothy S. Towne,
Tampa, pro se, for Appellant.

John V. Trujillo, Jr., Tampa, for Appellee.



PER CURIAM.


              Affirmed.


KHOUZAM, C.J., and NORTHCUTT and BLACK, JJ., Concur.